 98DECISIONS OF NA'^IONAL LABOR RELATIONS BOARDdeliberate refusal on its part to participate in the arrangements be-cause it wished primarily to postpone any election. In thesecircumstances, it may not now complain that it was thereby prejudiced.(5)The final objection rests on alleged improper conduct by theEmployer and by the Petitioner after the close of the balloting.Wereject this objection because later conduct could not have affected theresults of the election.As the tally of ballots shows that the Petitioner has secured a ma-jority of the valid votes cast, we shall certify it as the bargainingrepresentative in the unit heretofore found appropriate.Certification of RepresentativesIt is hereby certified that International Union of Electrical, Radio& Machine Workers, CIO, has been designated and selected by amajority of the Employer's production and maintenance employeesat its New York City plant, including laboratory assistants, but ex-cluding office employees, foremen, and all other supervisors as definedin the Act, as their representative for purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, the aforesaid organiza-tion is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.GILBERT MOTOR SALES,INC.andINTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMER-ICA (UAW-CIO) AND ITS LOCAL No. 408.Case No. '1-CA--581.November 26,1951Decisionand OrderOn August 14, 1951, Trial Examiner Eugene F. Frey issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Styles].97 NLRB No. 21. GILBERT MOTOR SALES, INC.99mediate Report, the exceptions, the brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner?OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Gilbert MotorSales, Inc., Detroit, Michigan, its officers, agents, successors, and as-signs shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America (UAW-CIO) and its Local No. 408 as the exclusive rep-resentative of all its employees in the appropriate unit aforesaid withrespect to rates of pay, wages, hours of employment, or other condi-tions of employment.(b) In any manner interfering with the efforts of InternationalUnion,UnitedAutomobile,Aircraft andAgricultural Imple-ment Workers of America (UAW-CIO) and its Local No. 408to bargain collectively with Respondent on behalf of the employeesin the aforesaid appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America (UAW-CIO) and its Local No. 408, as the exclusive bar-gaining representative of all employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours of employment, orother conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its place of business in metropolitan Detroit, Michigan,copies of the notice attached hereto and marked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being duly signed by the authorizedrepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, including, In addition to the cases cited by the Trial Examiner with respect to jurisdiction, seeN. L. R. B. v.M. L. Townsend,185 F. 2d 378(C. A. 9), enforcing 81 NLRB 739,cert.denied341 U. S. 909.$ In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO) andits LOCAL No. 408, as the exclusive representative of all employeesin the bargaining unit described below, with respect to wages,rates of pay, hours of employment, or other terms or conditionsof employment, and, if an understanding is reached, embodysuch understanding in a signed.agreement.The bargaining unitis:All our employees, excluding -office and clerical employees,new and used car salesmen, administrative and professionalemployees,watchmen, superintendents, service managers,shop foremen, and all supervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain collectively with us, or refuse tbbargain with said union, as the exclusive representative of all ouremployees in the bargaining unit set forth above.GILBERT MOTOR SALES, INC.,Employer.By ------`------------------------(Representative)(Title)Dated --------------------Thisnotice must remain posted for 60 consecutivedays from thedate hereof and mustnot bealtered, defaced, or coveredby any othermaterial.Intermediate Report and Recommended Order'STATEMENT OF THE CASEUpon a charge duly filed by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (UAW-CIO) and its Local GILBERT MOTOR SALES, INC.101No. 408 (herein collectively called the Union), the General Courfsel for theNational Labor Relations Board (herein called General Counsel and the Board),by the Regional Director for the Seventh Region (Detroit, Michigan), issued acomplaint on June 21, 1951, against Gilbert Motor Sales, Inc. (herein called theRespondent), alleging that Respondent is engaged in commerce within themeaning of the Act, and that Respondent has refused at all times since October18, 1950, to bargain collectively with the Union, a labor organization previouslycertified by the Board as the exclusive bargaining representative of all em-ployees of Respondent in an appropriate unit described below, in violation ofSection 8 (a) (5) and (1) of the Act. Copies of the charge, complaint, andnotice of hearing thereon, were duly served upon Respondent and the Union.The answer of Respondent challenged the jurisdiction of the Board, denyingthat it was engaged in commerce within the meaning of the Act; it admitted itsrefusal to bargain with the Union, but denied the commission of any unfairlabor practices, claiming that the Board erred in previous representation pro-ceedings in determining that Respondent was engaged in commerce.As a fur-ther defense, Respondent alleged that in a prior election conducted by the Boardon July 20, 1949, a majority of its employees had voted against affiliation withthe Union, that within a year after said election the Union filed another petitionfor representation (Case No. 7-RC-960), on which the Board held a hearingJuly 14, 1950, and issued its Decision and Direction of Election on August 4,1950, and that the latter proceeding was premature and the decision of theBoard therein was void.-Pursuant to notice, a hearing was held at Detroit, Michigan, on July 23, 1951,before the undersigned Trial Examiner.The General Counsel and Respondentwere represented by counsel,' participated in the hearing, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to intro-duce evidence bearing on the issues, and to present oral argument and file briefsand proposed findings of fact and conclusions of law ; both parties presented oralargument but waived the filing of briefs.Respondent's motions at the openingand close of General Counsel's case to dismiss the complaint on jurisdictionalgrounds were denied.Respondent offered no testimony at the hearing.Upon the entire record in the case (all the proofs being documentary and nooral testimony having been adduced), I make the following :FINDINQ+s OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, is a Ford dealermaintaining andoperating an authorized Ford automobile sales and service business at RiverRouge, in the Detroit, Michigan, metropolitan area. It operates its busi-nessunder the usualsalesagreement with the Ford Motor Company of Detroit,Michigan.During the 6-month period ending December 31, 1949, Re-spondent made purchases amounting to $798,021.27, and totalsales amountingto $842,362.80.All of its purchases, except $85 worth, were made fromFord Motor Company plants in Michigan, and all of its sales were madewithin the State of Michigan.With the exception of variations in dollaramounts, which are not stated in the record, Respondent's purchases and salesduring 1950, and up to the time of the hearing, were in substantially the sameproportion and of the same types as in the above period.The vehicles and partssold by Respondent are manufactured by Ford Motor Company, a large indus-iThe Union did not appear at the hearing.986209-52-vol. 97-8 102DECISIONSOF NATIONALLABOR RELATIONS BOARDtrial organisation which is engaged extensively in interstate commerce.TheFord operations in Michigan consist largely of the assembly of finished productsfrom many parts manufactured outside the State, and the sale of those productsby franchised dealers, including Respondent, is the final act or terminus in thelong route these products and their constituent parts have traveled in inter-state commerce.The sale of Ford products by local dealers directly affectsFord's operations ; a breakdown in any portion of its industrial complex wouldhave an inevitable effect on interstate commerce.A franchised automobiledealer, such as Respondent, functions as an essential element in a Nation-widesystem devoted to the manufacture and distribution of automobiles, and is anintegral part of a multistate enterprise.These findings are based on the allega-tions of the complaint, as admitted in part by Respondent's answer, and therecords and decisions of the Board in Case No. 7-RC-960 andJohns Brothers,Inc., etal., 84 NLRB 294, in both of which Respondent was a party, and of whichI take judicial notice. In both cases, the Board found, and I now find on thebasis thereof and the above facts, contrary to Respondent's contention, thatRespondent was and is engaged in commerce within the meaning of the Act 2II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO)and itsLocal No. 408 is a labororganizationadmitting to membershipthereinemployees of Respondent.III. THE UNFAIR LABOR PRACTICESA. The appropriate unit,and the Union'smajority statusThis case arises out of the Union's petition for certification as the statutorycollective bargaining representative of employees of Respondent,filedMay 15,1950,in Case No. 7-RC-960.After the usual investigation under Section 9 (c) ofthe Act, the Board, on August 4,1950,issued its Decision and Direction of Election(unpublished)in which it found that all employees of Respondent at its RiverRouge, Michigan,establishment,excluding office and clerical employees, newand used car salesmen,administrative and professional employees,watchmen,superintendents,service managers,shop foremen, and all other supervisors asdefined in the Act, constituted a unit appropriate for purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.The Board hadpreviously found the same unit to be appropriate as to each employer,includingRespondent,inJohns Brothers, Inc., supra.Respondent having offered noevidence herein to controvert that finding,I therefore find on the basis of theBoard's previous decision that the unit described above is appropriate forpurposes of collective bargaining within the meaning of Section 9(b) of theAct.After an election held on September 1, 1950,the Board issued its SupplementalDecision on October 31, 1950,finding that a majority of the employees in theabove unit had voted for the Union,and certifying the Union as the exclusivebargaining representative of all such employees,pursuant to Section 9 (a) ofthe Act.There being a conclusive presumption that the Union's status con-tinues for at least a year after its certifications I find that the Union has beensince October 31, 1950,and now is the exclusive representative of all Respondent's2 See alsoBaxter Bros.,91 NLRB 1480;Jefferson Lincoln Mercury Inc., et al.,90 NLRB1911;Conover Motor Company,93 NLRB 867;The Strang Garage Company,93 NLRB900;Ken Rose Motors, Inc.,94 NLRB 868.8Tooicraft Corporation,92 NLRB 655. GILBERT MOTOR SALES, INC.103employees in the unit aforesaid for purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, or other conditions ofemployment, within the meaning of Section 9 (a) of the Act.B. The refusal to bargainThe record shows, Respondent admits, and I find, that on October 18 andNovember 3, 1950, the Union requested Respondent to bargain with it as thestatutory representative of its employees in the unit aforesaid, and thatRespondent has at all times since October 18, 1950, refused to bargain withthe Union upon the ground that it is not legally obligated to bargain becauseit is not engaged in commerce within the meaning of the Act.The only issue raised by Respondent is that of interstate commerce. Thatissue was fully litigated in the representation proceeding, Case No. 7-RC-960,and resolved against Respondent.The record indicates that its present refusalto bargain is solely for the purpose of securing a review of the Board's decisionof that issue in the prior proceeding.' In its answer and during the hearing,Respondent attacked the jurisdiction of the Board upon the additional groundthat the proceedings and decision in Case No. 7-RC-960, upon which the com-plaint is based, were defective, null, and void, in that they were initiated bya petition prematurely filed by the Union on May 15, 1950, within a year afterthe election of July 21, 1949, held in Cases Nos. 7-RC-143, etc. (involvingJohns Brothers, Inc. et al.)in violation of Section 9 (c) (3) of the Act. Thesame contention was raised by Respondent in the representation proceedingand rejected by the Board, upon the ground that the 12-month period fixedby that section of the Act runs from the date of the first election, and in thesecond case the election could not be held until more than 12 months afterthe previous election (the Board's direction of election being dated August 4,1950).SeeGeneral Electric Company,89 NLRB 726.6Inasmuch as Respondent has offered no proofs herein, and its basic objectionson jurisdictional grounds have been rejected by the Board in the prior pro-ceedings, I find that Respondent has failed and refused since October 18,1950, to bargain collectively with the Union as the exclusive representativeof Respondent's employees in the appropriate unit aforesaid, and has therebyinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed to them by Section 7 of the Act, in violation of Section 8 (a) (5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurringin connection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and-obstructing commerce and the free flow of commerce.ASeePittsburgh Plate Glass Company V. N. L. R. B.,313 U S. 146, 154.6Respondent also objected at the hearing to any consideration of the record and decisioninJohns Brothers, Inc.,in this case, on the ground that a local union other than Local No.408 had initiated the proceedings in that case.This objection is without merit, becauseRespondent here was a party in the prior case, as well as in Case No. 7-RC-960 In bothcases, the Board found that Respondent was engaged in commerce. Since that was thefundamental issue in those cases, as it is here, the Board's prior decisions are binding onthe TrialExaminer,in the absence of newly discovered evidence which might lead to adifferent conclusion.It has long been the policy of the Board,sanctioned by the courts,that in cases involving an alleged refusal to bargain the Board willnot reconsider issuesdisposed of in earlier representation proceedings unless there is evidence which was unavail-able at the time of the earlier proceedings.Continental Oil Company,95 NLRB 358. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in certain unfair labor prac-tices,Iwill recommend that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having also found that Respondent has refused to bargain collectively with theUnion, I will recommend that Respondent bargain collectively with the Union,upon request, as the exclusive representative of its employees in the appropri-ate unit.Upon the basis of the above findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) and its Local No. 408 is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All employees of Respondent at its River Rouge, Michigan, establishment,excluding office and clerical employees, new and used car salesmen, administrativeand professional employees, watchmen, superintendents, service managers, shopforemen, and all supervisors as defined by the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) and Its Local No. 408 was on October31, 1950, and has been at all times thereafter, the exclusive representative ofall employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on October 18, 1950, and at all times thereafter, to bargaincollectivelywith International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America (UAW-CIO) and its Local No. 408, asthe exclusive representative of all employees in the aforesaid appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, Respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]GAGNON PLATING ANDMANUFACTURING COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,LODGENo. 750.Case No. 30-CA-84.November26,1951Decision and OrderOn April 27, 1951, Trial Examiner Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding, finding that the97 NLRB No. 20.